Case 1:20-cv-04304 Document1 Filed 06/05/20 Page 1 of 2

JS 44C/SDNY CIVIL COVER SHEET
REV, 06/01/17
The JS-44 civil cover sheet and the Information contained herein neither replace nor supplement the filing and service of pleadings or
other papers as required by law, except as provided by local rules of court. This form, approved by the Judicial Conference of the
United States in September 1974, is required for use of the Clerk of Court for the purpose of initiating the civil docket sheet.
PLAINTIFFS DEFENDANTS

Breaking Glass Pictures, LLC Sal Franciosa Productions, LLC

ATTORNEYS (FIRM NAME, HpaRe ss, AND TELEPHONE NUMBER
Stephen J. Kastenberg, John W

Ballard Spahr LLP, Philadelphia, PA ota? 7599 Earp Cohen, PC, 20 Brace Road, 4th Fl. Cherry Hill, NJ 08034
215.864.8122, 215.864.8635 856.354.0766

CAUSE OF ACTION (CITE THE U.S. CIVIL STATUTE UNDER WHICH YOU ARE FILING AND WRITE A BRIEF STATEMENT OF CAUSE)
(DO NOT CITE JURISDICTIONAL STATUTES UNLESS DIVERSITY)

9 U.S.C. Sec 9, Confirmation of Arbitration Award

ATTORNEYS (IF KNOWN)
Carrie Ward

Judge Previously Assigned
Has this action, case, or proceeding, or one essentially the same been previously filed in SDNY at any time? No [Yesl]
If yes, was this case Vol.[—] Invol. [] Dismissed. No[_] Yes [_] If yes, give date & Case No.
Is THIS AN INTERNATIONAL ARBITRATION CASE? No [x] Yes [_]
(PLACE AN [x] IN ONE BOX ONLY) NATURE OF SUIT
TORTS ACTIONS UNDER STATUTES
CONTRACT PERSONAL INJURY PERSONAL INJURY, FORFEITURE/PENALTY BANKRUPTCY OTHER STATUTES
[1 967 HEALTHCARE! 375 FALSE CLAIMS
[]110 INSURANCE [ ]310 AIRPLANE PHARMACEUTICAL PERSONAL | } 625 ORUG RELATED [ 1422 APPEAL U]
{} 120 MARINE [ ]315 AIRPLANE PRODUCT INJURY/PRODUCT LIABILITY seizure OF PROPERTY 2B USC 158 [ ] 376 QUI TAM
[ } 130 MILLER ACT LIABILITY [ ] 365 PERSONAL INJURY 21 USC 881 [ ] 423 WITHDRAWAL [ ]400 STATE
[}140 NEGOTIABLE [ ]320 ASSAULT, LIBEL & PRODUCT LIABILITY 1) g99 OTHER 28 USC 157 REAPPORTIONMENT
INSTRUMENT SLANDER [ ]368 ASBESTOS PERSONAL [ ] 410 ANTITRUST
[ ] 150 RECOVERY OF __[ ] 330 FEDERAL INJURY PRODUCT [ ] 430 BANKS & BANKING
OVERPAYMENT & EMPLOYERS’ LIABILITY PROPERTY RIGHTS [ ] 450 COMMERCE
ENFORCEMENT LIABILITY [ ] 460 DEPORTATION
OF JUDGMENT _—_[ ] 340 MARINE PERSONAL PROPERTY [ ]820 COPYRIGHTS [ ]470 RACKETEER INFLU-
[] 151 MEDICARE ACT __[ ] 345 MARINE PRODUCT [ ]830 PATENT ENCED & CORRUPT
[ ] 152 RECOVERY OF LIABILITY { ] 370 OTHER FRAUD , ORGANIZATION ACT
BEERS [ 1350 MOTOR VEHICLE [1371 TRUTH IN LENDING [ ] 835 PATENT-ABBREVIATED NEW DRUG APPLICATION (RICO)
STUDENT LOANS [ ] 355 MOTOR VEHICLE [ ] 840 TRADEMARK [ ]480 CONSUMER CREDIT
(EXCL VETERANS) PRODUCT LIABILITY SOCIAL SECURITY [ ]490 CABLE/SATELLITE TV
[ ] 153 RECOVERY OF __[ ] 360 OTHER PERSONAL
OVERPAYMENT INJURY [ ] 380 OTHER PERSONAL LABOR [ ] 861 HIA (1395ff) [ ] 850 SECURITIES/
OF VETERAN'S __[ ] 362 PERSONAL INJURY - PROPERTY DAMAGE [ ] 862 BLACK LUNG (923) COMMODITIES/
BENEFITS MED MALPRACTICE [ ]385PROPERTY DAMAGE _[ ] 710 FAIRLABOR { ] 863 DIWC/DIWW (405(g)) EXCHANGE
[ ] 160 STOCKHOLDERS PRODUCT LIABILITY STANDARDS ACT __[ ] 864 SSID TITLE XVI
SUITS [ ] 720 LABOR/MGMT [ ] 865 RSI (405(g))
[ ] 190 OTHER PRISONER PETITIONS RELATIONS [ ] 890 OTHER STATUTORY
CONTRACT [ ] 463 ALIEN DETAINEE [ ] 740 RAILWAY LABOR ACT ACTIONS
[ ] 195 CONTRACT [ ]510 MOTIONS TO [ ] 751 FAMILY MEDICAL FEDERAL TAX SUITS [ ]891 AGRICULTURAL ACTS
PRODUCT ACTIONS UNDER STATUTES VACATE SENTENCE Leave ACT (FMLA)
LIABILITY 28 USC 2255 [ ] 870 TAXES (USS. Plaintiff or
[ ]}196 FRANCHISE CIVIL RIGHTS [ ]530 HABEAS CORPUS { ] 790 OTHER LABOR Defendant) [ ] 893 ENVIRONMENTAL
[ ] 535 DEATH PENALTY LITIGATION [ ] 871 IRS-THIRD PARTY MATTERS
[ ]540 MANDAMUS & OTHER [ ] 791 EMPL RET INC 26 USC 7609 [ ]895 FREEDOM OF
[1 440 halo SECURITY ACT (ERISA) INFORMATION ACT
REAL PROPERTY [x] 896 ARBITRATION
[ }441 VOTING IMMIGRATION 899 ADMINISTRATIVE
[ } 210 LAND [ ] 442 EMPLOYMENT PRISONER CIVIL RIGHTS ie
CONDEMNATION — [ ] 443 HOUSING/ [ ] 462 NATURALIZATION PROCEDURE ACTIREVIEW OR
{ 1220 FORECLOSURE ACCOMMODATIONS | ] 550 CIVIL RIGHTS APPLICATION APPEAL OF AGENCY DECISION
[ ] 230 RENT LEASE & [ ] 445 AMERICANS WITH [ ]555 PRISON CONDITION __[ ] 465 OTHER IMMIGRATION [ ]950 CONSTITUTIONALITY OF
EJECTMENT DISABILITIES - [ ] 560 CIVIL DETAINEE ACTIONS STATE STATUTES
[ ] 240 TORTS TO LAND EMPLOYMENT CONDITIONS OF CONFINEMENT
[ } 245 TORT PRODUCT = [ ] 446 AMERICANS WITH
LIABILITY DISABILITIES -OTHER
[ ] 290 ALL OTHER [ ] 448 EDUCATION
REAL PROPERTY

Check if demanded in complaint:
DO YOU CLAIM THIS CASE IS RELATED TO A CIVIL CASE NOW PENDING IN S.D.N.Y.

AS DEFINED BY LOCAL RULE FOR DIVISION OF BUSINESS 13?
IF SO, STATE:

 

CHECK IF THIS IS ACLASS ACTION
UNDER F.R.C.P. 23

 

 

 

DEMAND $120,650 OTHER JUDGE DOCKET NUMBER

 

Check YES only if demanded in complaint

JURY DEMAND: LC Yes ENO NOTE: You must also submit at the time of filing the Statement of Relatedness form (Form |H-32).
Case 1:20-cv-04304 Document1 Filed 06/05/20 Page 2 of 2

(PLACE AN x IN ONE BOX ONLY) ORIGIN
[x] 1 Original Removed from Remanded 4 Reinstated or 5 Transferred from [~] 6 Multidistrict 7 Appeal to District
Proceeding U 2 State Court Us from UW Reopened U (Specify District) U Litigation O Judge from

Appellate (Transferred) Magistrate Judge

C] a. all parties represented = Court

C) b. Atleast one party

(8 Muttidistrict Litigation (Direct File)

is pro se.
(PLACE AN x IN ONE BOX ONLY) BASIS OF JURISDICTION IF DIVERSITY, INDICATE
(11 us. PLAINTIFF [J2 U.S.DEFENDANT [*] 3 FEDERAL QUESTION (4 DIVERSITY CITIZENSHIP BELOW.

(U.S. NOT A PARTY)

CITIZENSHIP OF PRINCIPAL PARTIES (FOR DIVERSITY CASES ONLY)
(Place an [X] in one box for Plaintiff and one box for Defendant)

PTF DEF PTF DEF PTF DEF

CITIZEN OF THIS STATE []1 [(]1 CITIZEN OR SUBJECT OF A (]3(13 INCORPORATED and PRINCIPAL PLACE []5 []5
FOREIGN COUNTRY OF BUSINESS IN ANOTHER STATE

CITIZEN OF ANOTHER STATE []2 []2 INCORPORATED or PRINCIPAL PLACE [ ]4[]4 FOREIGN NATION [16 []6

OF BUSINESS IN THIS STATE

PLAINTIFF(S) ADDRESS(ES) AND COUNTY(IES)

DEFENDANT(S) ADDRESS(ES) AND COUNTY(IES)

\
DEFENDANT(S) ADDRESS UNKNOWN

REPRESENTATION IS HEREBY MADE THAT, AT THIS TIME, | HAVE BEEN UNABLE, WITH REASONABLE DILIGENCE, TO ASCERTAIN
THE RESIDENCE ADDRESSES OF THE FOLLOWING DEFENDANTS:

COURTHOUSE ASSIGNMENT
| hereby certify that this case should be assigned to the courthouse indicated below pursuant to Local Rule for Division of Business 18, 20 or 21.

Check one: THIS ACTI@N SHOULD BE ASSIGNED TO: ([_] WHITE PLAINS [x] MANHATTAN

Nos
DATE June 5, 2020 sickATURE OF APTORNEY OF RECORD le TO PRACTICE IN THIS DISTRICT
[x] YES (DATE ADMITTED Mo.93 yr.2012_)
RECEIPT # Attorney Bar Code #js3270

Magistrate Judge is to be designated by the Clerk of the Court.
Magistrate Judge is so Designated.

Ruby J. Krajick, Clerk of Court by Deputy Clerk, DATED

UNITED STATES DISTRICT COURT (NEW YORK SOUTHERN)
